ON THE MERITS.
This suit was begun in Jefferson Davis county, but was transferred on motion of appellees to Lawrence county. *Page 483 
The suit is by Jefferson Davis county for damages sustained by it because of the alleged burning by the appellees of a bridge which spanned a natural running stream crossing one of the public roads of the county. At the close of the evidence the court below declined to direct a verdict for the appellees, but submitted the case to a jury which rendered a verdict for the appellees.
Quite a number of errors are assigned by the appellant, but it will not be necessary for us to notice any of them, for the reason that we have arrived at the conclusion that the appellees were entitled to a directed verdict. The road had been taken over by the state highway department under chapter 278, Laws 1924, Hemingway's Code 1927, section 5630, which provides that the roads taken over by the state highway department "shall be maintained by the state highway department, and no county shall be required to pay from their (its) own county funds or road funds any part of the cost of the maintenance of any road within such county, which may be taken over by the state highway commission for maintenance, and the said state highway department is hereby vested with full authority and jurisdiction over the same, so far as their maintenance is concerned."
The appellant's contention in this connection, in which a brief filed by counsel for the state highway department concurs, is that the bridge in question had not been accepted by the state highway department. The section of the statute hereinbefore referred to also provides that: "The said highway department may accept and assume jurisdiction over the said road before it agrees to maintain or accept the bridges and may, at a later date, accept the bridges, when they are constructed according to the standard required by the state highway department and maintain the same from that date. The bridges and the roads may be considered separately by the [state] highway department in assuming responsibility of the maintenance of same." *Page 484 
The statute further provides that: "All such highways shall be accepted by the state highway department in writing and such writing spread upon the minutes of the board of supervisors of said county, and an order entered by said board authorizing the state highway department to have supervision over and control of the maintenance of such road or highway."
The acceptance by the state highway department of the road, as appears from the minutes of the board of supervisors, is in the following language: "Under the provisions of Senate Bill No. 82, of the Mississippi Legislature of 1924, this department hereby offers to take over as up to standard requirements, and for maintenance, the road from the north city limits of Prentiss to the Lawrence county line near New Hebron, with the following exceptions: All drainage structures not built according to the standard plans and specifications of the Mississippi State Highway Department. With the additional understanding that this road is to be maintained by this department as the kind of road and in condition that it is turned over to us; and, in event that improvements or betterments are required, that the county will construct such improvements or betterments."
Parol testimony was admitted, over the appellant's protest, to the effect that the bridge here in question was not intended to be included in the acceptance of the road by the state highway department.
Two questions are presented for decision in this connection: First, is a bridge forming a part of a highway, and which spans a natural stream crossing the highway a "drainage structure?" Second, if it is, then is the exception "all drainage structures not built according to the standard plans and specifications of the Mississippi State Highway Department" a sufficient compliance with the requirement of the statute that the acceptance of a public highway by the highway department shall be in writing? Or, stated differently, is parol evidence admissible on the question of whether or not the bridge *Page 485 
had been "built according to the plans and specifications of the Mississippi State Highway Department?"
The statute permits the state highway department to except from its acceptance of a highway all bridges thereon that are not up to the required standard, but contains no provision specifically permitting the exception of "drainage structures," which, of course, is a much more comprehensive term than the word "bridges."
It will not be necessary for us to decide whether drainage structures can be excepted from the acceptance of a highway by the state highway department, for we have arrived at the conclusion that the bridge here in question is not such a structure.
"The term `drain' has no technical or exact meaning, but as generally understood denotes any artificial channel or trench through which water or sewage is caused to flow from one point to another." 19 C.J. 604. A natural watercourse is a drain also, but is necessarily excluded here for the reason that the acceptance is not of drains but of drainage structures. A structure is something constructed or built, and a drainage structure, therefore, ex vi termini, is an artificial channel or trench which has been constructed for drainage purposes. A bridge is a structure erected over an obstruction in a highway so as to make a continuous roadway; it may be a necessary part of a drainage structure, but no drainage structure was here constructed. The bridge was erected, not for drainage purposes, but to afford travelers passageway from one bank of the watercourse to the other, and therefore is not within the excepted structures.
The first of the questions must be answered in the negative, and therefore it will not be necessary for us to discuss the second.
The bridge having been taken over by the state through its highway department, it, and not the county, is charged with the duty of maintaining it, and therefore the state and not the county was damaged by its destruction.
Affirmed. *Page 486